                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                        2:19-cr-85

Wayne Hamler

                                       ORDER
     On August 22, 2019, this court accepted the defendant’s plea
of guilty to Count 1 of the indictment.              At a sentencing hearing
scheduled on December 6, 2019, the court rejected the binding
sentence agreement entered into by the parties pursuant to Fed. R.
Crim. P. 11(c)(1)(C).         On February 3, 2020, the parties entered
into a new plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B).
On March 11, 2020, the defendant appeared before a magistrate judge
and reaffirmed his intent to proceed with his previously entered
plea of guilty.      In a report and recommendation filed on March 11,
2020, the magistrate judge recommended that the court continue to
accept defendant’s plea of guilty. No objections were filed to the
report and recommendation.
     The court hereby adopts the Report and Recommendation of the
magistrate judge (Doc. 50) that the defendant’s guilty plea be
accepted.      The    court    again    indicates     that   it   accepts   the
defendant’s plea of guilty to Count 1 of the indictment, and that
the defendant is adjudged guilty on that count.               The court will
defer the decision of whether to accept the plea agreement until
the sentencing hearing.


Date: March 27, 2020                    s\James L. Graham
                                  James L. Graham
                                  United States District Judge
